DETAILED ACTION
Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-4, 8-11 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lui et al. (US 2018/0025066) hereinafter Lui.


In claim 1, Lui teaches
A data processing system comprising: 
a processor; and 
a memory in communication with the processor, the memory storing executable instructions that, when executed by the processor, cause the data processing system to perform functions of (FIG. 2A, 2B, 5): 
receiving a request over a network to switch a source site associated with a first uniform resource identifier (URI) with a target site associated with a second URI such that content of the target site can be accessed via the first URI ([0035] In the database environment, database connections from the web application servers connect to a virtual IP address.  The virtual IP address is then directed, by a component 230, to one of the copies of the database. The component 230 supports switching between copies of the database when needed [0046] database connections are switched so that they are directed to the second copy of the database instead of the first copy of the database [0053] once the master and slave copies are in sync after the resumed replication, the copies of the database are switched so that the slave copy becomes the new master copy of the database and the master copy becomes the new slave copy of the database.  Switching the copies of the database includes directing database connections (e.g., with write operations) to the new master copy of the database); 
renaming the target site to associate the target site with the first URI ([0038] The update process continues with switching of the database connections, by the component 230, so that database connections are directed to the slave copy of the database 242 (now called the new master copy of the database) instead of the master copy of the database 240 (now called the new slave copy of the database), as depicted 
at 255 [0053] once the master and slave copies are in sync after the resumed replication, the copies of the database are switched so that the slave copy becomes the new master copy of the database and the master copy becomes the new slave copy of the database.  Switching the copies of the database includes directing database connections (e.g., with write operations) to the new master copy of the database [0054] switching the copies of the database at 460 involves a number of operations.  First, the new master copy of the database is set to a read-write mode.  Next, a virtual IP address is switched to point to the new master copy of the database.  Next, replication is stopped from the new slave copy of the database to the new master copy of the database.  Next, the new slave copy of the database is set to a read-only mode.  Next, replication is started from the new master copy of the database to the new slave copy of the database.  Finally, the new code version of the server applications is activated); 
changing a lookup data associated with the first URI from the source site to the target site ([0054] switching the copies of the database at 460 involves a number of operations.  First, the new master copy of the database is set to a read-write mode.  Next, a virtual IP address is switched to point to the new master copy of the database.  Next, replication is stopped from the new slave copy of the database to the new master copy of the database.  Next, the new slave copy of the database is set to a read-only mode.  Next, replication is started from the new master copy of the database to the new slave copy of the database.  Finally, the new code version of the server applications is activated); and 
renaming the source site to associate the source site with a third URI ([0038] The update process continues with switching of the database connections, by the component 230, so that database connections are directed to the slave copy of the database 242 (now called the new master copy of the database) instead of the master copy of the database 240 (now called the new slave copy of the database), as depicted 
at 255 [0053] once the master and slave copies are in sync after the resumed replication, the copies of the database are switched so that the slave copy becomes the new master copy of the database and the master copy becomes the new slave copy of the database.  Switching the copies of the database includes directing database connections (e.g., with write operations) to the new master copy of the database).  

In claim 2, Lui teaches
The data processing system of claim 1, wherein the third URI is the same as the second URI ([0033] the master copy of the database 240 is being replicated to the slave copy of the database 242, as indicated at 252.  The master copy of the database 240 may also be replicated to a second slave copy of the database 244 [0046] database connections are switched so that they are directed to the second copy of the database instead of the first copy of the database [0053] once the master and slave copies are in sync after the resumed replication, the copies of the database are switched so that the slave copy becomes the new master copy of the database and the master copy becomes the new slave copy of the database.  Switching the copies of the database includes directing database connections (e.g., with write operations) to the new master copy of the database).  
In claim 3, Lui teaches
The data processing system of claim 2, wherein the executable instructions when executed by the processor further cause the data processing system to perform functions of changing the lookup data associated with the second URI from the target site to the source site ([0053] once the master and slave copies are in sync after the resumed replication, the copies of the database are switched so that the slave copy becomes the new master copy of the database and the master copy becomes the new slave copy of the database.  Switching the copies of the database includes directing database connections (e.g., with write operations) to the new master copy of the database).  

In claim 4, Lui teaches
The data processing system of claim 3, wherein upon renaming the source site to associate the source site with the third URI, content of the target site can be accessed via the first URI and content of the source site can be accessed via the second URI ([0035] In the database environment, database connections from the web application servers connect to a virtual IP address.  The virtual IP address is then directed, by a component 230, to one of the copies of the database. The component 230 supports switching between copies of the database when needed [0038] The update process continues with switching of the database connections, by the component 230, so that database connections are directed to the slave copy of the database 242 (now called the new master copy of the database) instead of the master copy of the database 240 (now called the new slave copy of the database), as depicted at 255).  
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 5-7, 12-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lui et al. (US 2018/0025066) hereinafter Lui.
In claim 5, per rejections in claim 1
Lui does not appear to explicitly disclose “The data processing system of claim 1, wherein each of the first URI and the second URI is a uniform resource locator (URL)”.
However, the virtual IP address disclosed in Lui reference would allow the user to enter URI (e.g. http://think.com/athor/amy.html#posts)  or URL (e.g. http://think.com/athor/amy.html) via Web browsers to access databases (Mater copy, Slave copy, and/or Second Slave copy), it would have been obvious to one of ordinary skill in the art to use URI/URL to search for information on websites without inventive technical skill. 	

In claim 6, per rejections in claim 1
Lui does not appear to explicitly disclose “The data processing system of claim 1, wherein the third URI is a URI for an archive site”.
However, it would have been obvious to one of ordinary skill in the art to designate Lui’s “Second Slave copy of database” (FIG. 2A, 244) for example to be an archive site without inventive technical skill.

In claim 7, per rejections in claims 1 and 6
Lui does not appear to explicitly disclose “The data processing system of claim 6, wherein the executable instructions when executed by the processor further cause the data processing system to perform functions of changing the lookup data associated with the second URI from the target site to a different site”.
However, it would have been obvious to one of ordinary skill in the art to design the database system to change the lookup data associated with the second URI from the target site to a different site without inventive technical skill.

Claims 8-14 are essentially same as claims 1-7 except that they recite claimed invention as a method and are rejected for the same reasons as applied hereinabove.

Claims 15-20 are essentially same as claims 1-6 except that they recite claimed invention as a non-transitory computer readable medium and are rejected for the same reasons as applied hereinabove.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on 892 form.

Examiner’s Note: Examiner has cited particular figures, and paragraphs in the references as applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested for the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAWEN A PENG whose telephone number is (571)270-5215.  The examiner can normally be reached on Mon thru Fri 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUAWEN A PENG/Primary Examiner, Art Unit 2158